            Case 1:19-mc-00293 Document 4 Filed 06/18/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE STATE OF MARYLAND



 In re:                                                         Cas

 ATHANASIOS TSIMPEDES,



 Respondent


  RESPONSE TO ORDER TO SHOW CAUSE1 AND MOTION TO EXTEND TIME TO
                           SUPPLEMENT

          Respondent, Athan Tsimpedes, Esq. hereby moves this court, to extend the

time to Respond to the Order to Show Cause currently due on or about June 14,

2018. In support of this motion, Counsel states as follows:

1.        On May 15, 2019 an Order to Show Cause was entered which is currently due

on June 14, 2019

2.        Respondent's aggravated health issues are severe and disabling at times

include uncontrolled diabetes, neuropathy, atrial fibrillation, high blood pressure,

and sleep apnea. This court is well aware of the health issues of Respondent in

cases before this court. Respondent requires a cardiac procedure. Respondent will

supplement with medical records.

3.        With his current health issues, Respondent is limited on a daily basis that is

affected by stress that necessitates this request and to avoid undue prejudice that a




1 Respondent  attempted to file online on Friday June 14, 2019 but was informed that
there was an automatic suspension of filing online and must be handed in person
resulting.
                                             1
         Case 1:19-mc-00293 Document 4 Filed 06/18/19 Page 2 of 3



reciprocal suspension would have under the circumstances without properly

responding.

4.     Respondent is also the caregiver to his 91-year-old father who is currently

hospitalized at Johns Hopkins hospital in Bethesda that has affected his ability to

properly respond within the time provided and requests an additional 10 days to

provide a supplemental response or Amended Response.

5.     Respondent has represented the legal community in Maryland and in other

jurisdiction on many pro bono cases and respectfully requests the opportunity to

properly respond as a suspension in this court would be a death blow. Respondent

requests the assistance of this court at this time to not take any reciprocal action to

suspend but rather to stay the suspension or proceedings pending the conclusion of

any disciplinary action in New jersey. Respondent takes this matter very seriously

but also requests and needs the assistance from this court during this time.

Respondent apologizes for the time and the issue coming before this court which he

holds in high esteem.

6.     The Maryland bar has not taken any action at this time and is fully aware of

my suspension.

7.     Respondent represents to the court that his temporary suspension arises

from administrative compliance issues and not from any issue or harm to any client.

Respondent last states that the US Circuit Court of Appeals for the 3rd Circuit (In Re

Athanasios Tsimpedes 18-8038) issued a similar OSC but did not take action of

giving reciprocal suspension but rather stayed the action pending the conclusion of

the disciplinary matter after Respondent had filed his response. Respondent


                                           2
          Case 1:19-mc-00293 Document 4 Filed 06/18/19 Page 3 of 3



request this court also follow the 3rd Circuit stay any action pending the conclusion

of any despotically matters in New Jersey or should the Maryland bar take action.

8.      Additionally, Counsel informs the court that he is seeking to vacate the

temporary suspension within the additional time requested.

9.      In the interest of justice and with good cause shown, Counsel requests that

this court stay any temporary suspension pending the conclusion of any disciplinary

matters in New Jersey or should the State Bar of Maryland order reciprocal

temporary suspension which it has not done so to date. Additionally, Respondent

will supplement or file an Amended Response to the Show Cause be extended from

June 14, 2019 to June 24, 2019 or such time allowed by this court or alternatively to

stay the proceeding or any suspension pending the conclusion of any disciplinary

matters in New Jersey.




Respe     Ily submitted,

                                                         " -7
Js/us han T. Tsimpedes                      Dated: June 14, 2019
7217 Longwood Drive
Bethesda, MD 20817
Ph: 240-630-5500
att@tsimpedeslaw.com


                                            croc- \Are ireL
 CZ`q-SQ<Dv‘datitA ,---twec4k
                    0         c A.         kectv- v.A.\ ato -44v c‘64A.A.      Nt Cc .1 Se




                                           3
